United States Court of Appeals
                            FOR THE EIGHTH CIRCUIT
                                   ___________

                                   No. 03-1476
                                   ___________

United States of America,               *
                                        *
            Appellee,                   *
                                        * Appeal from the United States
      v.                                * District Court for the District
                                        * of Nebraska.
Cruz Roberto Alaniz,                    *
                                        *         [UNPUBLISHED]
            Appellant.                  *
                                   ___________

                             Submitted: October 28, 2003

                                 Filed: November 4, 2003
                                  ___________

Before WOLLMAN, FAGG, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
                           ___________

PER CURIAM.

       Cruz Roberto Alaniz challenges the sentence the district court1 imposed after
he pleaded guilty to conspiring to distribute and possess with intent to distribute
500 grams or more of a mixture or substance containing methamphetamine, in
violation of 21 U.S.C. § 846. The district court sentenced him to 121 months
imprisonment and 5 years supervised release. On appeal, Mr. Alaniz’s counsel has
moved to withdraw and filed a brief under Anders v. California, 386 U.S. 738 (1967),

      1
       The Honorable Richard G. Kopf, Chief Judge, United States District Court for
the District of Nebraska.
arguing that the district court erred in assessing criminal history points for a sentence
arising from an “expunged” Texas conviction.

       After careful review, we find the district court’s decision to assess criminal
history points for the Texas sentence was consistent with the Guidelines. Under both
the terms of the Texas discharge order and Texas law, the discharge was not an
expungement, and the discharge order indicates that the Texas conviction was set
aside for reasons unrelated to Alaniz’s factual or legal innocence. See U.S.S.G.
§ 4A1.2, comment. (n.10); Cuellar v. Texas, 70 S.W.3d 815, 818 (Tex. Crim. App.
2002).

      Following our independent review of the record, see Penson v. Ohio, 488 U.S.
75, 80 (1988), we find no other nonfrivolous issues. Accordingly, the judgment is
affirmed. We also grant counsel’s motion to withdraw.
                      ______________________________




                                          -2-